Exhibit 10.1
[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
Unoprostone
Exclusive Manufacturing and Supply
Agreement
(also, Exhibit B to Unoprostone NDA Transfer, Data-Sharing and License
Agreement)
Effective Date:
April 23, 2009

Page 1 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
Table of Contents

             
Article 1.
  Definitions     3  
 
           
Article 2.
  General Terms of Manufacturing and Supply     9  
 
           
Article 3.
  Additional Services     13  
 
           
Article 4.
  Pricing and Payment     13  
 
           
Article 5.
  Confidentiality and Non-Disclosure     16  
 
           
Article 6.
  Intellectual Property Rights.     19  
 
           
Article 7.
  Regulatory and Legal.     19  
 
           
Article 8.
  Representations and Warranties of SPA     21  
 
           
Article 9.
  Representations and Warranties of RTU     22  
 
           
Article 10.
       Indemnification; Insurance     24  
 
           
Article 11.
       Term and Termination     27  
 
           
Article 12.
       Dispute Resolution     30  
 
           
Article 13.
       Miscellaneous     31  

Page 2 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
Unoprostone Exclusive Manufacturing & Supply Agreement
THIS UNOPROSTONE EXCLUSIVE MANUFACTURING AND SUPPY AGREEMENT (“Agreement”) is
made this 23 day of April, 2009 (the “Effective Date”), by and among Sucampo
Pharma Americas, Inc., (“SPA”) a corporation organized and existing under the
laws of the State of Delaware, U.S.A., (and a wholly-owned subsidiary of Sucampo
Pharmaceuticals, Inc., a corporation organized and existing under the laws of
the State of Delaware, U.S.A.), and having its principal office at 4520 East
West Highway, Third Floor, Bethesda, Maryland 20814, and R Tech Ueno, Ltd.,
(“RTU”) a corporation organized and existing under the laws of Japan and having
its registered office at Uchisaiwai-cho 1-1-7, Chiyoda-ku, Tokyo, Japan,
100-0011 (each referred to herein as a “Party” and collectively as the
“Parties”).
WHEREAS, SPA is a United States based pharmaceutical company that seeks a supply
source for Drug Substance and Drug Product (defined below) for SPA clinical
evaluation and commercial sale in the SPA Territory (defined below);
WHEREAS, RTU is a Japan based pharmaceutical company and RTU holds an NDA with
respect to the manufacture, promotion, use and sale of UNOPROSTONE (also known
as Rescula®) in Japan as a pharmaceutical product, and Unoprostone has been
manufactured for preclinical and clinical development and commercial use as a
human pharmaceutical by RTU;
WHEREAS, SPA seeks to have RTU supply Drug Substance and Drug Product as further
defined herein for use in SPA clinical development and for future commercial
sale in the SPA Territory and desires to have RTU operate as SPA’s exclusive
supplier of Drug Substance and Drug Product for importation, use and sale in the
SPA Territory.
NOW, THEREFORE, in consideration of the mutual promises exchanged herein, and in
consideration of the conclusion of the Unoprostone NDA Transfer, Patent and
Know-How Licensing and Data-Sharing Agreement (“Unoprostone License Agreement”)
to be executed between the Parties contemporaneously with this Agreement, the
Parties agree as follows:
Article 1. Definitions
1.1 “Additional Materials” means all raw materials, resins, chemical
intermediates, consumables, components, excipients, packaging, labeling and
other ingredients needed to manufacture the Drug Substance and/or Drug Product,
including costs for relevant in-bound freight for the foregoing items.
1.2 “Adverse Event” means any untoward medical occurrence in any patient use of
a Licensed Product or clinical investigation subject administered a Licensed
Product and which does not necessarily have to have a causal relationship with
this pharmaceutical treatment. An adverse event (AE) can

Page 3 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
therefore be any unfavorable and unintended sign (including an abnormal
laboratory finding, for example), symptom, or disease temporally associated with
the use of a pharmaceutical product, whether or not considered related to the
pharmaceutical product, including but not limited to those events that must or
may be reported in accordance with the pre-clinical testing, clinical trial
testing or in market pharmaco-vigilance or other reporting requirements as may
be required by any Regulatory Agency incident to the prosecution or maintenance
of an IND or an NDA or similar regulatory filing with respect to the testing,
registration, manufacture use or sale of a product as a pharmaceutical for human
use “Affiliate” means, with the respect to either Party, any Person that,
directly or through one or more Affiliates, controls, or is controlled by, or is
under common control with, such Party. For purposes of this definition,
“control” means (i) ownership of more than fifty percent (50%) of the shares of
stock entitled to vote for the election of directors, in the case of a
corporation, or more than fifty percent (50%) of the equity or management voting
interests in the case of any other type of legal entity, (ii) status as a
general partner in any partnership, or (iii) any other arrangement whereby a
Person controls or has the right to control, directly or indirectly, the
commercial operations, the Board of Directors or the equivalent governing body
of a corporation or other entity. Notwithstanding the foregoing, in no event at
any time during the Term of this Agreement shall SPA be considered Affiliate of
RTU nor RTU be considered Affiliate of SPA for the purpose of this Agreement.
1.3 “Annual Maintenance” means annual stability testing, sample storage, annual
audit and annual updating of the e Drug Master File/ Chemistry, Manufacturing
and Controls (“DMF/CMC”) elements of the NDA as required in accordance with
Applicable Law shall remain with and be maintained by RTU.
1.4 “Applicable Law” means all federal, state, local, national and
supra-national treaties, conventions laws or statutes statutes, and any
implementing orders, rules and/or regulations, including any rules, regulations,
orders, judgments, determinations, guidance, or requirements of Regulatory
Authorities, courts of competent jurisdiction and any non-governmental agencies
that control any aspect of the pharmaceutical, medical, commercial or financial
activities contemplated by the parties in utilizing the rights granted or
received incident to this Agreement, including but not limited to development of
pharmaceutical products in accordance with the International Conference on
Harmonisation of Technical Requirements for Registration of Pharmaceuticals for
Human Use (“ICH”) standards, listing of securities on stock exchanges governed
by major national securities exchanges or major securities listing organizations
or compliance with financial and accounting standards as promulgated by the
Financial Accounting Standards Board or its foreign equivalent for IFRF
reporting standards, that may be in effect from time to time during the Term and
applicable to a particular activity hereunder.
1.5 “Business Day” means a day, other than a Saturday or Sunday, on which
banking institutions in Washington, DC, USA, or Tokyo, Japan, are open for
business, such that a bank holiday in the United States which is not a banking
holiday in Japan is nevertheless a Business Day under the terms of this
Agreement.

Page 4 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
1.6 “Certificate of Analysis” means a certificate provided by RTU to SPA with
each shipment of the Drug Substance and Drug Product, which sets forth: (i) the
results of any quality assurance testing; and (ii) the manufacturing date and
the compliance of the report with relevant cGLP, cGMP and Applicable Law as may
apply to the issuance and intended use of such certificate of analysis.
1.7 “cGLP” means quality systems, testing and current good laboratory practices
applicable to the manufacture, labeling, packaging, handling, storage, and
transport of active pharmaceutical ingredient, bulk dosage forms and packaged
dosage forms, as set forth in the Food, Drug and Cosmetic Act (FDCA), including
any regulations found in Title 21 of the U.S. Code of Federal Regulations
(including Parts 11, 210 and 211), any update thereto and any other laws,
regulations, policies, or guidelines applicable to the testing, manufacture,
labeling, packaging, handling, storage, and transport of testing or pre-clinical
pharmaceutical products, and/or any foreign equivalents thereof and any updates
thereto.
1.8 “cGMP” means quality systems and current good manufacturing practices
applicable to the manufacture, labeling, packaging, handling, storage, and
transport of active pharmaceutical ingredient, bulk dosage forms and packaged
dosage forms, as set forth in the Food, Drug and Cosmetic Act (FDCA), including
any regulations found in Title 21 of the U.S. Code of Federal Regulations
(including Parts 11, 210 and 211), any update thereto and any other laws,
regulations, policies, or guidelines applicable to the manufacture, labeling,
packaging, handling, storage, and transport of pharmaceutical products, and/or
any foreign equivalents thereof and any updates thereto.
1.9 “Clinical Study(ies)” means a human clinical study, or other test or study
in humans, with respect to a Drug Substance or a Drug Product performed incident
to an open IND , including, but not limited to Phase I study, Phase II study,
Phase III Study, Phase IV study, early access programs, compassionate use and
single patient INDs, epidemiological studies, modeling and pharmacoeconomic
studies, post-marketing studies, investigator sponsored studies, and health
economics studies.
1.10 “Clinical Supply” means cGMP compliant Drug Product specifically produced
and packaged for Clinical Studies for indications that are the subject of
Regulatory Filings within the SPA Territory.
1.11 “Commercial” or “Commercialize” means any and all activities (whether
before or after Regulatory Approval) directed to the commercialization of the
Drug Product, including pre-launch and post-launch marketing, Promoting,
distributing, offering to sell and selling the Drug Product, and importing or
exporting the Drug Product for sale. When used as a verb, “Commercializing”
means to engage in Commercialization and “Commercialized” has a corresponding
meaning.
1.12 “Commercial Product” means Drug Product specifically produced and packaged
for Commercial use and sale for indications with Regulatory Approval within the
SPA Territory in final labeling and packaging as approved incident to the NDA.
1.13 “Confidential Information” means all information that is not in the public
domain and is protectable by a Disclosing Party as a trade secret under
Applicable Law (including, without limitation, Regulatory Data and Information,
as defined below) provided to a Party by another Party, whether oral,

Page 5 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
in writing or otherwise, including, without limitation, any information on the
research, development, markets, customers, suppliers, patent applications,
inventions, products, procedures, designs, formulas, business plans, financial
projections, organizations, employees, consultants or any other similar aspects
of a Party’s present or future business.
1.14 “Data Exclusivity” means any data or market exclusivity granted to a Drug
Substance or Drug Product in the SPA Territory by any Regulatory Authority as of
the Effective Date or at any time during the Term.
1.15 “Drug Approval Application” means, on a Drug Product-by-Drug Product basis
in SPA Territory, an application submitted to a Regulatory Authority for
Regulatory Approval for the Drug Product, and all supplements and amendments
that may be filed with respect to the foregoing.
1.16 “DMF/CMC Package” means a collection of all necessary data and information
relating to a Drug Substance documenting Drug Substance’s and RTU’s compliance
with the Regulatory Authority standards in SPA Territory (including but not
limited to the US Food & Drug Administration, the US Environmental Protection
Agency, and US Pharmacopoeia and corresponding regulations promulgated by
Applicable Law in other countries in SPA Territory).
1.17 “Drug Product” means a final galenic formulation of UNOPROSTONE Drug
Substance supported as a cGMP formulation under an IND for the purposes of
Clinical Trials or under as an approved and support formulation under an issued
NDA in the SPA Territory for the purposes of commercial manufacture and sale of
such specific formulations of Drug Substance as SPA may elect to register as a
Drug Product in the SPA Territory from time to time. Drug Product shall be
complete PRIOR to packaging for clinical use or commercial sale, as appropriate.
Drug Product shall also mean Commercial Product and/or Promotional Sample, where
applicable.
1.18 “Drug Substance” means bulk NDA and cGMP compliant UNOPROSTONE active
pharmaceutical ingredient, prior to formulation as a final Drug Product. Drug
Substance shall also mean non-formulated Clinical Supply and/or Commercial
Product, where applicable.
1.19 “IND” means an application filed with a Regulatory Authority for
authorization to commence human clinical trials of Unoprostone or prosecute a
Drug Approval Application for Unoprostone, including, but not limited to (i) an
Investigational New Drug Application as defined in the Food, Drug and Cosmetic
Act (FDCA) or any update thereto or any successor application or procedure filed
with the Food and Drug Administration (FDA), (ii) any foreign equivalent of a
United States IND, and (iii) all supplements and amendments that may be filed
with respect to the foregoing.
1.20 “Latent Defect” means Drug Substance or Drug Product not conforming to
RTU’s warranty for pursuant to Section 9.7 such that the related non-conformance
of Drug Substance or Drug Product is not readily discoverable based on SPA’s (or
SPA designee’s) normal incoming-goods inspections.
1.21 Need to insert the definition of “Licensed Product” (from the IP agreement)

Page 6 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
1.22 “Licensed Patents” means all patent and patent applications related to
Unoprostone that are hereunder licensed to SPA and/or enable SPA activities in
SPA Territory (i) that are owned by or licensed (with the right of sublicense)
to RTU on before the Effective Date of this Agreement or (ii) which derive from
inventions that are acquired, made, created, developed, conceived or reduced to
practice by RTU during the Term of this Agreement, to the extent that such
patents or patent applications relate to Unoprostone (including, without
limitation, its composition of matter, its method of use, its formulation(s)
(either alone or in combination with other agents), its dosing regimens, its
manufacture, its synthesis, its metabolism, its safety and/or its utility ) or
necessary, used, or useful for the development, manufacture or commercialization
of Unoprostone, or (iii) which derive from an invention that is made, created,
developed, conceived or reduced to practice by SPA after the Effective Date of
this Agreement the practice of which would in the absence of a license, infringe
on a claim of any unexpired patent described in (i) or (ii). Licensed Patents
include all reissues, continuations, continuations-in-part, extensions,
reexaminations, and foreign counterparts of any of the foregoing. Licensed
Patents include listing set forth in Exhibit C (Licensed Patents), which may be
amended from time-to-time to add additional patents and patent applications.
1.23 NDA” means a New Drug Application, as defined by laws for such application
within the SPA Territories (as defined below) and applicable regulations
promulgated in the countries or territories there under, or other appropriate
marketing authorization in Japan, or any counterpart application or marketing
authorization in any country of the SPA Territory. For the avoidance of doubt,
maintenance of the NDA with respect to compliance of the Drug Substance or the
Drug Product with the Drug Master File/Chemistry, Manufacturing and Controls
(“DMF/CMC”) elements of the NDA shall remain with and be maintained by RTU .
1.24 “Order” means, with respect to Clinical Supply, Drug Substance, Drug
Product Commercial Product, and/or Promotional Sample, a written communication
from SPA to RTU of SPA’s order for purchase of a specified amount of need for
Unoprostone or Licensed Product at a delivery date, delivery price and delivery
location set forth in such written purchase order communication.
1.25 “Order Year” means each twelve-month period commencing from the date of the
first Order placed by SPA for the Drug Product.
1.26 “Person” means any individual, trust (or any of its beneficiaries), estate,
partnership, limited partnership, association, limited liability company,
corporation, any other enterprise engaged in the conduct of business or
operating as a non-profit entity, however formed or wherever organized, or any
governmental body, agency or unit or formal non-governmental organization.
1.27 “Product Valid Claims” means, with respect to the Drug Substance or Drug
Product, a claim of any issued and unexpired patent included within the Licensed
Patents, the enforceability of which has not been subject to one or more of any
of the following: (i) irretrievable lapse, revocation or abandonment;
(ii) holding of unenforceability or invalidity by a decision of a court or other
appropriate body of competent jurisdiction, that is unappealable or unappealed
within the time allowed for appeal;

Page 7 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
and/or (iii) disclaimer or admission of invalidity or unenforceability through
reissue or re-examination or opposition, nullity action or invalidation suit
response, terminal disclaimer or otherwise. The foregoing notwithstanding, in
the event a claim of a patent within the Licensed Patent(s) has been held to be
invalid or unenforceable, and an appeal is pending, such claim shall not be
considered a Product Valid Claim until reinstated by a final decision of a court
or governmental agency of competent jurisdiction.
1.28 “Promote” or “Promotion” means those activities normally undertaken by a
pharmaceutical company’s sales force and marketing team to implement marketing
plans and strategies aimed at encouraging the appropriate use of a particular
prescription or other pharmaceutical product, including detailing. When used as
a verb, “Promote” means to engage in such activities.
1.29 “Promotional Sample” means Drug Product specifically produced and packaged
to Promote the Drug Product for indications with Regulatory Approval within the
SPA Territory.
1.30 “Product Defect” means Drug Substance or Drug Product not conforming to
RTU’s warranty for pursuant to Section 9.7 such that the related non-conformance
of Drug Substance or Drug Product may be readily discovered based on SPA’s (or
SPA designee’s) normal incoming-goods inspections procedures.
1.31 “Regulatory Approval” means, in the SPA Territory, any and all approvals,
licenses (including product and establishment licenses), registrations, or
authorizations of any Regulatory Authority necessary to Develop (as defined in
the Unoprostone Licensing Agreement), manufacture, Commercialize (as defined in
the Unoprostone Licensing Agreement), promote, distribute, transport, store,
use, sell or market the Drug Product, including, where applicable, pricing or
reimbursement approval, or pre- and post-approval marketing authorizations,
labeling approvals, import and export licenses, technical, medical and
scientific licenses.
1.32 “Regulatory Authority” means any national, supra-national, regional,
federal, state, provincial or local regulatory agency, department, bureau,
commission, council or other governmental entity regulating or otherwise
exercising authority over the distribution, importation, exportation,
manufacture, use, storage, transport, clinical testing, Commercialization, or
sale of the Drug Substance, unpackaged Drug Product and/or Drug Product in final
NDA approved labeling and packaging.
1.33 “Regulatory Data and Information” consists of data and information relating
to a Drug Product that is derived from any or several of the following business
activities undertaken by any of the Parties at any time: (i) market and business
research and intelligence; (ii) research and development of pharmaceutical and
medicinal products; (iii) obtaining marketing approval for pharmaceutical and
medicinal products; and (iv) consultation with respect to any or several of the
above activities.
1.34 “Regulatory Filings” means, collectively: all INDs, Drug Approval
Applications, diagnostic product device approval applications, establishment
license applications, Drug Master Files, and any product approvals under
Section 505 (a) and (b) of the Food, Drug and Cosmetic Act (FDCA) (21 U.S.C. §
355(b)(4)(B)) or any update thereto or all other similar filings (including,
without limitation, any

Page 8 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
counterparts of any of the foregoing in SPA Territory) as may be required by any
Regulatory Authority for the development, manufacture or commercialization of
the Drug Substance or the Drug Product; and (b) all supplements and amendments
to any of the foregoing.
1.35 “Specifications” mean the manufacturing, formulation, quality control,
packaging, labeling, shipping and storage specifications as separately set out
for Drug Substance or Drug Product in Exhibit B and as updated from time to time
on mutual agreement in writing by the Parties as reflected in the relevant
formulae edition and Regulatory Approvals.
1.36 “SPA Territory” means the United States of America and Canada, and their
territories and possessions.
1.37 “Term” means the definition provided in Section 11.1.
1.38 “Third Party” means any Person other than RTU and SPA and their respective
Affiliates.
1.39 “UNOPROSTONE” (also known by the USAN name of Unoprostone isopropyl) is the
composition of matter defined chemically as [*] as described in more detail in
Exhibit A and its salts, metabolites, as well as any active pro-drugs, isomers,
tautomers, hydrates, chelates, complexes and polymorphs and all other
pharmaceutically acceptable modifications as may be projected in the public
domain as motivation to an medicinal chemistry expert in the drug development
field.
Article 2. General Terms of Manufacturing and Supply
2.1 Supply. Subject to the terms and conditions of this Agreement, (i) SPA shall
exclusively engage RTU to manufacture (or have manufactured), in compliance with
the Specifications, cGMP standards and the NDA, test and deliver the Drug
Substance and/or Drug Product for SPA and/or its Affiliates, sublicensees or
distributors for the SPA Territory, in the specific formulations, quantities and
at times as provided herein, and (ii) RTU shall exclusively provide the same in
the SPA Territory to SPA in accordance with orders issued by SPA and received by
RTU. All such Drug Substance and Drug Products manufactured and supplied by RTU
shall:

  a)   be manufactured in accordance and in compliance with Applicable Law,
including cGMP;     b)   be manufactured in accordance with the applicable
Regulatory Filings and Regulatory Approvals;     c)   upon delivery, not be
adulterated or misbranded as defined by Applicable Law;     d)   upon delivery,
have a minimal [*] months shelf life;     e)   be free from defects in materials
and workmanship; and

Page 9 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.

  f)   be in compliance with all Specifications for the Drug Product ordered.

2.2   Cost to Produce.   2.2.1   General. RTU, at its sole liability and cost,
will provide all labor, utilities, equipment, personnel, facilities, raw
materials, utilities, consumables, disposables and components necessary for
manufacturing, development and implementation of all appropriate quality control
measures, shipping, and storage of the Drug Substance and the Drug Product in
compliance with the Specifications and the warranties contained in Article 9 and
the Regulatory and Legal requirements of Article 7. RTU shall also be
responsible for all process development and scale up. SPA, at its sole expense,
will provide all resources necessary to ship, store, and otherwise handle the
Drug Substance and Drug Product in a manner necessary to meet applicable
Regulatory and Legal requirements, after delivery of the Drug Substance and Drug
Product to SPA as described in Article 2.8.   2.2.2   Supply of Additional
Materials. At RTU’s own expense, RTU shall purchase all Additional Materials (as
referred to in the relevant Regulatory Approvals) which are needed for the
manufacture of Drug Substance and/or Drug Products as per the current regulatory
files, under its own liability and costs, from suppliers approved by SPA. If RTU
wishes to change suppliers, this must be approved in advance in writing by SPA,
such approval not to be unreasonably withheld. RTU is responsible for the
testing and approval of the Additional Materials.   2.2.3   Novel Drug Product
Formulations. The Parties acknowledge that SPA may from time to time elect to
register Unoprotone for additional indications in the SPA Territory that may
require development of a novel formulation as a new form of Drug Product form
pursuant to pre-clinical testing, novel CMC manufacturing and formulation
process development, new product specifications, IND enabled clinical testing
and NDA approval and labeling. In the course of the selection, research and
development of new Drug Product formulations, the parties will collaborate on
the development of costs, processes, specifications and facilities that will
optimize the safety, efficacy, cost and utility of any anticipated novel
formulation. The parties shall also agree upon a process and cost improvements
to that process consistent with compliance obligations with Applicable Laws that
enable the most inexpensive, flexible, simplest, shortest and most reliable
production process practicable. In the course of such efforts, the Parties shall
reasonably agree upon the cost estimates for the production of such novel Drug
Product dosage forms. Such novel Drug Product formulation shall become a new
supply obligation between the Parties with such costs, timing and compliance
obligations as will fairly compensate both of the Parties for their respective
rights, contributions and efforts and optimize the launch and promotion of the
novel Drug Product.   2.2.4   Sufficient Inventories. For the Term, at its own
expense, RTU shall maintain sufficient inventories of Additional Materials
required to manufacture the Drug Substance and such different Drug Product(s) as
SPA may register and order from RTU in order to ensure timely



Page 10 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.

    delivery of such amounts of a particular Drug Product in accordance with any
issued order or reasonably anticipated order.   2.3   Quality Assurance.   2.3.1
  General. RTU, at its sole expense, will perform all testing for compliance
with the Specifications and the applicable cGMPs and will supply a chemical
Certificate of Analysis prepared in accordance with cGLP with each batch of Drug
Substance and Drug Product and any other documentation required by Applicable
Law. Complete copies of all test results and/or assays will be submitted to SPA
promptly following any reasonable request therefore during the Term of this
Agreement. Should SPA further require a separate Quality Assurance Agreement at
any time during the Term of this Agreement, and give reasonable written notice
of such requirement to RTU, the Parties will negotiate such agreement in good
time and in good faith.   2.3.2   Non-Conforming Product. SPA will have a period
of ten (10) Business Days from the date of its receipt of a shipment of Drug
Substance and Drug Product to inspect and reject such shipment for
non-conformance with the obligations under this Section 2.3.2 and the warranties
of RTU pursuant to Section 9.7 including the Specifications based on SPA’s (or
SPA designee’s) normal incoming-goods inspections procedures, by providing RTU
with written notice of rejection for any Product Defect within such period of
ten (10) Business Days together with samples of the non-conforming or Drug
Substance and Drug Products in the relevant shipment for testing. In the case of
Product with Latent Defects, SPA will promptly, and in no event more than ten
(10) Business Days of SPA knowing of any such Latent Defect, notify RTU of such
Latent Defect; provided however, that any Latent Defect must be notified no
later than one (1) month following the expiry date of the applicable Drug
Substance and Drug Product, together with samples of the non-conforming Drug
Substance and Drug Products in the relevant shipment for testing. If RTU
determines that such shipment did conform to the warranties of RTU for product
pursuant to Section 9.7, the Parties will submit samples of such shipment to a
mutually acceptable independent laboratory for testing. If such independent
laboratory determines that the shipment conformed to the warranties of RTU for
Drug Substance and Drug Product pursuant to Section 9.7 including the
Specifications and was not affected by a Product or Latent Defect, SPA will bear
all expenses of shipping and testing by such independent laboratory of such
shipment samples. If RTU or such independent laboratory confirms that such
shipment did not meet the warranties of RTU for product pursuant to Section 9.7
including the Specifications, RTU will, as soon as practicable, give SPA a
credit for any amount paid with respect to that portion of the Drug Substance or
Drug Product which does not conform and will bear all of SPA’s expenses of
returning such Drug Substance or Drug Product to RTU or its nominee. RTU or SPA,
as directed by RTU, will dispose of any non-conforming portion of any shipment,
at RTU’s expense. The costs of the activities of any such independent laboratory
will be borne by the Party in error.

Page 11 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
2.4 Clinical Order; Supply. During the Term of this Agreement, RTU shall have
the exclusive right to manufacture and supply Clinical Supply upon Order for SPA
for clinical development purposes. During the Term of this Agreement, RTU and
SPA shall from time to time confer and agree on SPA’s drug supply needs for
SPA’s ongoing clinical development program and the projected costs of such
supply. SPA shall inform RTU of its final requirements in advance of needing
clinical supply in such timing as RTU shall reasonably need to duly perform its
obligations hereunder, which shall constitute SPA’s Order to RTU and which,
subject to the terms and conditions of this Agreement, RTU agrees to supply. The
minimum of Clinical Product units per Order is [*] bottles.
2.5 Promotional Sample Supply. In the year prior to SPA’s first commercial sale
of Commercial Product, RTU shall provide [*] Promotional Samples at no cost to
SPA. Thereafter, SPA shall be entitled to purchase a commercially reasonable
number of units of Promotional Samples at US$[*] per unit being a sample
including 5 mL of 0.15% formulation of the Drug Product (payable in Japanese
Yen, converted at the spot rate at the close of Business Day in which Order
invoice is paid), provided that (excepting the first re-launch year) the total
number of Promotional Samples purchased does not exceed [*] percent [*] of the
Commercial Product.
2.6 Commercial Supply; Exclusivity; Forecasting; Order. During the Term of this
Agreement, RTU shall have the exclusive right to manufacture and supply
Commercial Product upon Order for SPA for commercial purposes subject to
appropriate Regulatory Approval in any country of the SPA Territory in respect
of the Commercial Product. SPA shall provide to RTU in writing a twenty-four
(24) month forecast of its requirements for Commercial Product which forecast
will be updated quarterly and the first 90 days shall constitute SPA’s supply
Order to RTU, which, subject to the terms and conditions of this Agreement, RTU
agrees to supply. The minimum number of Commercial Product units per Order is
[*] bottles.
2.7 Placement and Acceptance of an Order.

2.7.1   Placement. All purchases of Drug Product shall be pursuant to Order(s)
placed by SPA and/or its Affiliates, sublicensees or distributors at least
ninety (90) days prior to the date of which Drug Products shall be delivered to
SPA or the applicable Affiliate, sublicensee or distributor. Each Order
hereunder shall specify the desired quantities and formulation of each of the
Drug Product ordered, and the delivery dates therefore.   2.7.2   Acceptance.
RTU shall have ten (10) Business Days from receipt of an Order from SPA to
reject or propose to modify an Order. If an Order is not rejected or modified it
shall be deemed accepted and RTU shall, subject to the terms and conditions of
this Agreement, be obligated to supply such order in accordance with its terms.

2.8 Delivery and Acceptance; Risk of Loss. Any and all Clinical Supply,
Commercial Product, or Promotional Sample supplied hereunder to SPA shall be
shipped from RTU’s manufacturing facility in Sanda (Hyogo, Japan) or its
contract manufacturer and delivered to a common carrier to be transported

Page 12 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
for importation into the SPA Territory. The identity of the common carrier and
the port of entry shall be mutually determined by the Parties in writing. Title
and risk of loss shall pass to SPA at the time the goods are delivered to SPA or
its designee, and SPA shall assume all responsibility for and costs associated
with the goods upon such acceptance.
2.9 Inventory. RTU agrees to at all times maintain commercially reasonable
inventory levels of Additional Materials required to manufacture the Drug
Substance and Drug Products commensurate with orders received or reasonably
anticipated.
2.10. Non-Exclusivity. Nothing in this Agreement shall prohibit RTU, either
clinically or commercially, from manufacturing or supplying, either on its
behalf or for any Third Party, drug products containing the Drug Substance, or
drug products containing different active ingredients which require the same
reagents as the production of UNOPROSTONE, outside of SPA Territory, provide,
however, that RTU shall be prohibited from supplying the Drug Substance or the
Drug Products in the SPA Territory or to those doing business either in the SPA
Territory or outside the SPA Territory resulting in inducing or facilitating
sale in the SPA Territory of the Drug Substance or the Drug Products to or by
any party other than SPA.
2.11. Performance Issue; Safety Reporting. If either party becomes aware of any
issue that may materially impact RTU’s ability to fulfill its obligations under
this Agreement, it shall immediately notify the other party and both parties
shall confer in good faith in order to address such issue. The parties shall be
responsible for filing annual safety reports with the Regulatory Authority in
accordance with a separate safety data exchange protocol to be mutually agreed
by SPA and RTU.
2.12. Product Liability. Liability for defects to Drug Product determined to
have been caused by or during the production process and the damage to Drug
Product or packaging caused prior to acceptance of Drug Product by SPA will be
assumed by RTU. All liability for non-defective Drug Product or damage to Drug
Product after acceptance of Drug Product by SPA will be assumed by SPA.
Article 3. Additional Services
3.1 Laboratory and Regulatory Consulting Services. Laboratory services,
including without limitation formulation services regarding Drug Substance and
Drug Product, and regulatory consulting provided by RTU to SPA shall be
transacted under a separate Laboratory and Consulting Services Agreement.
Article 4. Pricing and Payment
4.1 Clinical Supply Price. Clinical Supply shall be supplied pursuant to an
Order issued in accordance with Section 2.4 (Clinical Order; Supply) at the cost
of US$ [*] per bottle (payable in Japanese Yen, converted at the spot rate at
the close of Business Day in which Order invoice is paid). The bottle will be
supplied in bulk packaged condition from R-Tech, and SPA assures clinical
labeling and kitting.

Page 13 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
4.2 Promotional Sample Price. Promotional Samples shall be supplied and priced
pursuant to an Order issued in accordance with Section 2.5 (Promotional Sample
Supply).
4.3 Commercial Product Price; Cost of Goods; Royalty; Annual Maintenance.

4.3.1   Commercial Product shall be supplied pursuant to an Order issued in
accordance with Section 2.6 (Commercial Supply; Exclusivity; Forecasting;
Order), and shall be priced per Order Year as follows:

For Glaucoma and/or Ocular Hypertension Use:

     
For bottles [*] ordered by SPA in an
Order Year
  US$[*] per bottle of 5 mL of 0.15% formulation of Drug Product (payable in
Japanese Yen, converted at the spot rate at the close of Business Day in which
Order invoice is paid)
 
   
For bottles [*] ordered by SPA in an
Order Year
  US$[*] per bottle of 5 mL of 0.15% formulation of Drug Product (payable in
Japanese Yen, converted at the spot rate at the close of Business Day in which
Order invoice is paid)
 
   
For bottles [*] and over ordered by SPA in an Order Year
  US$[*] per bottle of 5 mL of 0.15% formulation of Drug Product (payable in
Japanese Yen, converted at the spot rate at the close of Business Day in which
Order invoice is paid)

For Other Indication Use:

     
For bottles [*] ordered by SPA in an
Order Year
  US$[*] per bottle of 5 mL of 0.15% formulation of Drug Product (payable in
Japanese Yen, converted at the spot rate at the close of Business Day in which
Order invoice is paid)
 
   
For bottles [*] and over ordered by SPA in an Order Year
  US$[*] per bottle of 5 mL of 0.15% formulation of Drug Product (payable in
Japanese Yen, converted at the spot rate at the close of Business Day in which
Order invoice is paid)

    Payment issued under this Section 4.3.1 shall be considered payment-in-full
of all cost-of-goods plus royalties.   4.3.2   SPA shall pay to RTU an Annual
Maintenance service fee based on Drug Product Specifications and Commercial
Product Orders as follows:

Page 14 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.

     
For bottles [*] ordered by SPA in an
Order Year
  US$[*] (payable in Japanese Yen, converted at the spot rate at the close of
Business Day in which Order invoice is paid)
 
   
For bottles [*] ordered by SPA in an
Order Year
  US$[*] (payable in Japanese Yen, converted at the spot rate at the close of
Business Day in which Order invoice is paid)
 
   
For bottles [*] and over ordered by SPA in an Order Year
  US$[*] (payable in Japanese Yen, converted at the spot rate at the close of
Business Day in which Order invoice is paid)

4.3.3   Notwithstanding the prices in Section 2.5 and herein Section 4.3, in the
event of significant economic changes, including those with regards to the price
of Rescula®, the Parties shall meet and discuss in good faith modifications to
the pricing detailed herein in accordance with Section 13.1 below.

4.4 Withholding Taxes. All payments made under this Agreement shall be free and
clear of any and all taxes, duties, levies, fees or other charges, except for
withholding taxes. Where any sum due to be paid to a Party hereunder is subject
to any withholding tax, the Parties shall use commercially reasonable efforts to
do all such acts and things and to sign all such documents as will enable them
to take advantage of any applicable double taxation agreement or treaty. In the
event there is no applicable double taxation agreement or treaty, or if an
applicable double taxation agreement or treaty reduces but does not eliminate
such withholding or similar tax, the paying Party shall deduct any withholding
taxes from payment and pay such withholding or similar tax to the appropriate
government authority, deduct the amount paid from the amount due to the
receiving Party and secure and send to the receiving Party the best available
evidence of such payment.
4.5 Terms of Payment. All payments due under this Agreement shall be payable in
Japanese Yen, converted at the spot rate at the close of the business day in
which each such payment becomes payable. Unless specified otherwise herein, RTU
will invoice SPA for Clinical Supply, Commercial Product and/or Promotional
Sample upon RTU’s delivery thereof to SPA’s carrier and payments shall be due
within thirty (30) days from the date of receipt of invoice. All payments under
this Agreement shall be by appropriate electronic funds transfer in immediately
available funds to such bank account as RTU shall designate. Each payment shall
reference this Agreement and identify the obligation under this Agreement that
the payment satisfies. If at any time legal restrictions prevent the remittance
of part or all of payments owed by a Party hereunder, the Parties shall promptly
negotiate in good faith the terms for repayment under lawful means or methods.
4.6 No Other Compensation. Unless otherwise agreed to by the Parties and set
forth in writing, RTU and SPA hereby agree that the terms of this Agreement and
all ancillary agreements hereto (including, without limitation, the Unoprostone
License Agreement attached hereto) shall fully define all consideration,
compensation and benefits, monetary or otherwise, to be paid, granted or
delivered by

Page 15 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
each Party to the other in connection with the transactions contemplated herein.
Neither Party has previously paid or entered into any other commitment to pay,
whether orally or in writing, any employee of the other Party, directly or
indirectly, any consideration, compensation or benefits, monetary or otherwise,
in connection with the transactions contemplated herein.
4.7 Shipping Terms. All payments under this Agreement are inclusive of all cost,
insurance and freight (CIF by Airfreight) necessary for delivery to SPA as
described in Section 2.8, except that title and risk of loss shall pass to SPA
upon delivery to SPA or its designee not upon delivery of shipping documents.
Article 5. Confidentiality and Non-Disclosure
5.1 Confidentiality.

5.1.1   Nondisclosure Obligations. Except to the extent expressly permitted by
this Agreement, at all times during the Term and for a period of ten (10) years
following the expiration or termination hereof, the Receiving Party shall keep
confidential and shall not publish or otherwise disclose or use for any purpose
other than the purpose of this Agreement, any Confidential Information of the
Disclosing Party. The Receiving Party shall treat and protect the trade secret
status of Confidential Information as it would its own proprietary information
which in no event shall be with less than a reasonable standard of care, and
take reasonable precautions to prevent the publication or unauthorized use or
unauthorized disclosure of Confidential Information to a Third Party, except as
explicitly set forth herein, without prior, explicit, written consent of the
other Party.   5.1.2   Exceptions to Confidentiality. The Receiving Party’s
obligations set forth in this Agreement shall not extend to any l Information of
the Disclosing Party or information developed in the performance of this
Agreement that:

  a)   is or hereafter becomes part of the public domain in accordance with
Article 4, by public use, publication, general knowledge or the like or is made
generally available in the public domain by a Third Party, with right to make
such publication, in each case, other than through a breach of this Agreement;  
  b)   is received from a Third Party without restriction and with the right to
disclose such iInformation or information developed in the performance of this
Agreement;     c)   the Receiving Party can demonstrate by competent
pre-existing written evidence properly maintained as a formal business record
was already in its possession without any limitation on use or disclosure prior
to its receipt from the Disclosing Party;     d)   the Receiving Party can
demonstrate by competent written evidence properly maintained as a formal
business record was independently developed by or for the Receiving Party
without reference to, use of or disclosure of the Disclosing Party’s

Page 16 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.

      Confidential Information or information developed in confidence in the
performance of this Agreement; or     e)   is released from the restrictions set
forth in this Agreement by the express prior written consent of the Disclosing
Party, or in the case of information developed in confidence in the performance
of this Agreement, the other Party.

    Notwithstanding the foregoing, specific aspects or details of Confidential
Information shall not be deemed to be within the public domain or in the
possession of the Receiving Party merely because the Confidential Information is
embraced by more general information in the public domain or in the possession
of the Receiving Party. Further, any combination of Confidential Information
shall not be considered in the public domain or in the possession of the
Receiving Party merely because individual elements of such Confidential
Information are in the public domain or in the possession of the Receiving Party
unless the combination and its principles are in the public domain or in the
possession of the Receiving Party.   5.1.3   Authorized Disclosures. Each Party
may disclose Confidential Information and/or Program Confidential Information to
the extent that such disclosure is:

  a)   made in response to a valid relevant unappealed or unappealable order of
a court of competent jurisdiction or other Regulatory Authority or any political
subdivision or regulatory body thereof of competent jurisdiction; provided that
the Receiving Party shall first have, if reasonably possible, given notice to
the Disclosing Party and given the Disclosing Party, at such Disclosing Party’s
own expense, a reasonable opportunity to quash such order or to obtain a
protective order requiring that the Confidential Information and/or information
developed in confidence in the performance of this Agreementor documents that
are the subject of such order be held in confidence by such court or Regulatory
Authority or, if disclosed, be used only for the purposes for which the order
was issued; and provided, further, that if a disclosure order is not quashed or
a protective order is not obtained, the Confidential Information disclosed in
response to such order shall be limited to that information which is legally
required, in the opinion of legal counsel to the Receiving Party, to be
disclosed in such response to such court or governmental order;     b)  
otherwise required by Applicable Law or the pre-existing requirements of a major
national securities exchange (e.g., U.S. Securities and Exchange Commission), in
the opinion of legal counsel to the Receiving Party, provided that the Party
disclosing such Confidential Information and/or information developed in
confidence in the performance of this Agreement shall exercise its commercially
reasonable efforts to obtain a protective order or other reliable assurance that
confidential treatment will be accorded and if possible give the other Party a
reasonable opportunity to review and

Page 17 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.

      comment on any such disclosure in advance thereof (but not less than five
(5) Business Days, if possible, prior to the date of such disclosure);     c)  
made to an applicable Regulatory Authority as useful or required in connection
with any filing, application or request for Regulatory Approval; provided that
reasonable measures shall be taken to assure confidential treatment and
narrowest possible use and disclosure of such information;     d)   to the
extent necessary, and subject to subcontracting provisions set forth in this
Agreement, to its Affiliates, directors, officers, employees, consultants,
sublicensees of SPA or RTU (or bona fide potential sublicensees of SPA or RTU),
vendors and clinicians, under written agreements of confidentiality
substantially similar or at least as restrictive as those set forth in this
Agreement, who have a need to know such information in connection with a Party
performing its obligations or exercising its rights under this Agreement;
provided, that either Party may enter into such written agreements that provide
for shorter timeframes for maintaining confidentiality than those set forth in
this Agreement with the written consent of the other Party.

5.2 Patient Information. The Parties shall abide (and cause their respective
Affiliates to abide), and take (and cause their respective Affiliates to take)
all reasonable and appropriate actions to ensure that all Third Parties
conducting or assisting with any clinical development activities hereunder in
accordance with, and subject to the terms of, this Agreement, shall abide, to
the extent applicable, by all Applicable Law concerning the confidentiality or
protection of patient identifiable information and other patient protected
health information, the confidentiality of Confidential Information and the
patentability of any concepts, ideas, or inventions developed incident to the
performance of this Agreement.
5.3 Use of Name and Disclosure of Terms. Each Party shall keep the existence of,
the terms of and the transactions and the subject matter covered by this
Agreement confidential and shall not disclose such information to any Third
Party through a press release, publication, promotional material, other form of
publicity or otherwise, or, except as expressly permitted in this Agreement,
mention or otherwise use the name, insignia, symbol, trademark, trade name or
logotype of the other Party or its Affiliates in any manner without the prior
written consent of the other Party in each instance. The restrictions imposed by
this Section shall not prohibit either Party from making any disclosure
identifying the other Party that, in the opinion of the disclosing Party’s
counsel, is required by Applicable Law, rule or regulation or the requirements
of a major national securities exchange or another similar regulatory body,
provided that any such disclosure shall be governed by this Article and that the
other Party is given a reasonable opportunity to review and comment on any such
press release or public communication in advance thereof (but not less than five
(5) Business Days prior to the date of disclosure). Further, the restrictions
imposed on each Party under this Section are not intended, and shall not be
construed, to prohibit a Party from identifying the other Party in its internal
business communications, provided that any Confidential Information in such
communications remains subject to this Article. Each Party agrees that it shall
obtain its own legal advice with regard to its compliance with

Page 18 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
securities laws, rules and regulations, and will not rely on any statements made
by the other Party relating to such securities laws, rules and regulations.
Article 6. Intellectual Property Rights
6.1 Ownership.

6.1.1   Prior to each transaction hereunder, each Party shall retain all right,
title and interest in its intellectual property, including information,
improvements, developments, inventions, patents, trade secrets and know-how, and
Confidential Information.   6.1.2   RTU shall retain all rights to and ownership
of any data processes, software (including codes) technology, means and know how
developed by RTU.   6.1.2   SPA shall retain all rights to and ownership of any
data processes, software (including codes) technology, means and know how
developed by SPA

6.2 Grant of Limited License. RTU retains the right to manufacture the Drug
Substance and the Drug Product, and to permit Third Parties to manufacture the
Drug Substance and the Drug Product, both in and out of the SPA Territory,
subject, however, to the provisions of Section 2.10.
Article 7. Regulatory and Legal
7.1 Compliance.

7.1.1   RTU shall manufacture and package the Drug Substance and Drug Product in
compliance with (i) the Specifications, (ii) cGMP, and (iii) any other
requirements set forth in the Regulatory Approval for the relevant Drug
Substance or Drug Product including but not limited to DMF/CMC package
requirements.   7.1.2   RTU shall not make any modifications to the
manufacturing process, Specifications, suppliers of Additional Materials
specified in the relevant Drug Substance or Drug Product dossier, testing and
control methods, or sampling procedures for the Drug Substance or Drug Products,
without obtaining SPA’s prior written consent, then, where relevant, the
authorization of the Regulatory Authority and other competent government
agencies, based on a dossier to be submitted by SPA and prepared with the
assistance of RTU. SPA may make any modifications to the Specifications upon
prior written notification and in accordance with the relevant Regulatory
Approvals subject that RTU may request SPA to compensate in cash for any
additional works and services to be done by RTU to accommodate such
modifications.   7.1.3   RTU assumes any and all responsibility to make changes
required by any Regulatory Authority following Effective Date to the
manufacturing processes, test methods, etc. that would be

Page 19 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.

    required for the manufacture of products at that location, not specific to
the Drug Substance or Drug Product, and will solely bear all expenses related
thereto (“Required Manufacturing Changes”). For changes to the Specifications
that are not Required Manufacturing Changes, including but not limited to
reformulations of the Drug Substance or Drug Product, addition of new strengths
to the Drug Substance or Drug Product, new formulations, presentations and
formats of the Product and changes to labeling and packaging (collectively
“Discretionary Manufacturing Changes”), RTU and SPA must each agree to any
Discretionary Manufacturing Change and will, to the extent commercially
reasonable under the circumstances, cooperate in making such changes, and each
agrees that it will not unreasonably withhold or delay its consent to such
Discretionary Manufacturing Changes proposed by the other Party. SPA or RTU, as
the case may be, shall be deemed to have reasonably withheld consent to a
proposed change if such change will result in a material disruption of the
supply of the Drug Substance or Drug Product or have a material adverse impact
on pending, existing or reasonably anticipated Regulatory Filings or Regulatory
Approvals of the Drug Substance or Drug Product. RTU, or SPA as the case may be,
shall use commercially reasonable efforts to ensure that any regulatory or
manufacturing change will not result in a material disruption of the supply of
the Drug Substance or Drug Product. Notwithstanding the foregoing, RTU’s
standard change control procedures will be utilized in reviewing such changes.
Notwithstanding the foregoing, all reasonable internal and external costs,
associated with the Required Manufacturing Changes will be borne by RTU and all
reasonable internal and external costs associated with Discretionary
Manufacturing Changes will be borne by the Party requesting the change.

7.2 Records. At its own cost, RTU shall keep and maintain documentation and
records with respect to manufacturing, testing and delivery of Drug Substance
and/or Drug Product in accordance with any requirements of Applicable Law. Such
records will be made available to SPA on reasonable request for inspection, to
the same extent that they would be available to an appropriate governmental
inspector, during normal business hours. Records shall be maintained for the
period of time required by applicable laws or regulations, or if there is no
period of time specified by such laws or regulations, for three (3) years
following the respective dates of records.
7.3 Authorization of the Manufacturing Facility by FDA. RTU shall be responsible
for providing information that may be used in, or referenced by, an application
filed by SPA with the US Food and Drug Administration and other Regulatory
Authorities for purposes of ensuring that the RTU manufacturing facility is
authorized to manufacture the Drug Substance and Drug Product to be supplied
under this Agreement. SPA shall have no obligation to purchase any Drug
Substance or Drug Product from RTU if they are produced in a manufacturing
facility that is not, in any material respect, in compliance with all applicable
legal and regulatory requirements for the importation, registration, use or sale
of Drug Substance or Drug Product in the SPA Territory.

Page 20 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
7.4 Testing and Release. During the Term, and as part of the Annual Maintenance
fee, RTU will conduct the commercial stability program with respect to the Drug
Substance and Drug Product pursuant to applicable regulatory requirements.
7.5 Audits.

7.5.1   Regulatory Audit. RTU shall make its facilities, records and personnel
available to any other Regulatory Authority as may be needed for compliance with
the Applicable Laws enforced by such authority. RTU shall advise SPA in writing
immediately if:

  a)   an agent of any Regulatory Authority having jurisdiction over the
manufacture or distribution of the Drug Substance or Drug Product in the SPA
Territory (i) makes an inquiry about the Drug Substance or Drug Product or
(ii) visits RTU’s manufacturing facility for the manufacture, storage or
distribution of Drug Substance or Drug Product, and shall specify what, if any,
inquiry was made; or     b)   any Regulatory Authority takes action against RTU
on any issue related directly or indirectly to the manufacturing or distribution
of the Drug Substance or Drug Product.

7.5.2   SPA Audit. At no additional charge by RTU to SPA or any other charges by
RTU outside of the Annual Maintenance fee, SPA may conduct audits or inspections
of the Drug Substance and Drug Product production, storage and distribution
sites. SPA and its designated representatives shall have the right to inspect
the Drug Substance and Drug Product, work in process, Additional Materials,
inventories, premises, documentation, manufacturing methods, testing and
packaging procedures associated with the manufacture of the Drug Substance and
Drug Products at all reasonable intervals not more than once each calendar year
during RTU’s normal business hours, but provided that follow up inspections will
be permitted to assure .

7.6 DMF/CMC Package. At no charge by RTU to SPA by RTU outside of the Annual
Maintenance fee, RTU shall produce and maintain a Drug Master File/complete
Chemistry, Manufacturing and Controls (“DMF/CMC”) package as required in support
of the NDA in accordance with Applicable Law and the requirements of the
applicable Regulatory Authority for Drug Substance and/or Drug Product in the
SPA Territory.
7.7 Import/Export. RTU shall be responsible for (i) obtaining all governmental
permits, consents and approvals which are required in order to export Drug
Product from the country of origin and importing the Drug Product and/or Drug
Substance into the SPA Territory, and (ii) making any required notifications or
other filings (whether before or after shipment) which are required in
connection with the exportation of Drug Product from the country of origin or
importation of Drug Product or Drug Substance into the SPA Territory.
Article 8. Representations and Warranties of SPA

Page 21 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
8.1 Organization. SPA represents and warrants to RTU that it is a corporation
duly organized, validly existing, and, where applicable, in good standing under
the laws of the jurisdiction of its incorporation.
8.2. Authority. SPA represents and warrants that it: (i) has the right to enter
into this Agreement; (ii) has the power and authority to execute and deliver
this Agreement and to perform its obligations hereunder; and (iii) has by all
necessary corporate action duly and validly authorized the execution and
delivery of this Agreement and the performance of its obligations hereunder.
8.3. No Conflicts. SPA represents and warrants to RTU that it has not and will
not during the Term of this Agreement enter into any agreement which conflicts
with or which will result in any breach of, or constitute a default under, any
note, security agreement, commitment, contract or other agreement, instrument or
undertaking to which it is a party.
8.4. Insurance. SPA represents that it will at all times maintain commercially
reasonable levels of insurance, including general liability insurance, in light
of their responsibilities hereunder. SPA shall provide RTU with certificates of
insurance upon RTU’s written request for the same.
8.5. Obligations of Confidentiality. SPA represents and warrants that any
employee or other affiliated person, including subcontractors, who will be
involved in performing this Agreement is bound, or will be bound prior to
performing any work, by a proprietary information and technology agreement in
favor of the other party, consistent with the obligations of Article 5, pursuant
to which such employee or other person is obligated to confidentiality.
Article 9. Representations and Warranties of RTU
9.1 Organization. RTU represents and warrants to SPA that it is a corporation
duly organized, validly existing, and, where applicable, in good standing under
the laws of the jurisdiction of its incorporation.
9.2. Authority. RTU represents and warrants that it: (i) has the right to enter
into this Agreement; (ii) has the power and authority to execute and deliver
this Agreement and to perform its obligations hereunder; and (iii) has by all
necessary corporate action duly and validly authorized the execution and
delivery of this Agreement and the performance of its obligations hereunder.
9.3. No Conflicts. RTU represents and warrants to SPA that it has not and will
not during the Term of this Agreement enter into any agreement which conflicts
with or which will result in any breach of, or constitute a default under, any
note, security agreement, commitment, contract or other agreement, instrument or
undertaking to which it is a party.
9.4 Qualified Personnel. RTU warrants that it will at all time use appropriately
qualified personnel, having the appropriate levels of training and skill, to
fulfill its obligations arising under this Agreement.

Page 22 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
9.5 Regulatory and Legal Compliance. RTU hereby warrants that its facilities and
processes supplied hereunder substantially comply with, or will substantially
comply with at all relevant times, all applicable legal and regulatory
requirements necessary to fulfill its obligations under this Agreement,
including without limitation, securing and maintaining any necessary
certificates or permits.
9.6 Obligations of Confidentiality. RTU represents and warrants that any
employee or other affiliated person, including subcontractors, who will be
involved in performing this Agreement is bound, or will be bound prior to
performing any work, by a proprietary information and technology agreement in
favor of the other party, consistent with the obligations of Article 5, pursuant
to which such employee or other person is obligated to confidentiality.
9.7 Process and Product Warranties. RTU warrants and represents that:

  a)   Drug Substance or Drug Product sold by RTU to SPA hereunder shall (i)
materially comply with the Specifications for Drug Substance or Drug Product,
and (ii) materially conform with the information shown on the Certificate of
Analysis provided for the particular shipment;     b)   no Drug Substance or
Drug Product sold by RTU to SPA hereunder shall be adulterated or misbranded
within the meaning of the United States Food, Drug, and Cosmetic Act and
implementing regulations, as amended and in effect at the time of shipment and
foreign equivalents of such law in the SPA Territory (the “Act”), or within the
meaning of any state or municipal laws in the United States applicable to the
Drug Product and containing terms with substantially similar meanings as the
meaning of adulteration or misbranding under the Act and foreign equivalents of
such law in the SPA Territory; provided, however, that this paragraph shall not
apply to, and RTU shall have no responsibility for, misbranding caused directly
by SPA as a result of labels or package texts specified or provided by SPA for
the Drug Product; and RTU shall have no responsibility for issues of regulatory
and legal compliance that are the responsibility of SPA, including but not
limited to (1) maintaining a complete and valid NDA for the product,
(2) ensuring that the product specifications are consistent with the NDA, and
(3) ensuring that the product is stored and distributed in the SPA Territory in
a manner that does not result in its becoming adulterated, misbranded, or
otherwise in violation of Applicable Law.

9.8 Continuity of Supply. The parties acknowledge that continuous supply of Drug
Substance and Drug Product are of critical importance to the commercial
interests of both Parties, and accordingly, RTU shall use commercially
reasonable efforts to maintain the continuity of supply, and SPA shall
reasonably cooperate with RTU (including but not limited to providing forecasts
pursuant to Section 2.6 of this Agreement), so that Drug Substance and Drug
Product be supplied continuously during the Term of this Agreement.

Page 23 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
Article 10. Indemnification; Insurance
10.1 Indemnification by SPA. SPA agrees to indemnify, defend and hold harmless
RTU and its Affiliates and their respective employees, agents, officers,
directors and permitted assigns (“RTU Indemnitees”) from and against any Third
Party claims, judgments, expenses (including reasonable attorneys’ fees),
damages and awards (collectively a “Third Party Claim”) arising out of or
resulting from the following occurrences:

10.1.1   improper storage or handling of the Unoprostone or the Drug Substance
or Drug Product by SPA or its Affiliates or sublicensees;   10.1.2   any
personal injury and/or product liability arising from SPA’s failure to warn of
aspects of the lack of inherent safety of the Licensed Products.   10.1.3  
SPA’s negligence or willful misconduct in regard to its performance, or
non-performance, under this Agreement; or   10.1.4   a breach of any of SPA’s
representations or warranties hereunder;       except, in each case, to the
extent that such Third Party Claim arises out of or results from the gross
negligence or willful misconduct of any RTU Indemnitee.

10.2 Indemnification by RTU. RTU agrees to indemnify, defend and hold harmless
SPA and its Affiliates and their respective employees, agents, officers,
directors and permitted assigns (“SPA Indemnitees") from and against any Third
Party Claim arising out of or resulting from the following occurrences:

10.2.1   improper storage, handling, manufacturing, formulation or contamination
of the Unoprostone or the Drug Substance or Drug Product by RTU or its
Affiliates;   10.2.2   Infringement of Third Party intellectual property rights
by the Drug Substance or Drug Products or any Licensed Patents;   10.2.3  
failure by RTU or any Affiliate or subcontractor of RTU to supply Drug Substance
or Drug Product in accordance with the Specifications and Applicable Law;  
10.2.4   any product liability claims arising from quality defect of the Product
or failure to warn of an inherent lack of safety of the Drug Substance or Drug
Product;   10.2.5   non-conforming product per Section 2.3.2;   10.2.6   RTU’s
and/or its subcontractors’ negligence or willful misconduct in regard to its
performance, or non-performance, under this Agreement; or   10.2.7   a breach of
any of RTU’s representations or warranties hereunder;

Page 24 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.



    except, in each case, to the extent that such Third Party Claim arises out
of or results from the gross negligence or willful misconduct of any SPA
Indemnitee.

10.3 Procedures for Indemnification. The obligations of an indemnifying Party
under Section 14.1 and Section 14.2 shall be governed by and contingent upon the
following:

10.3.1   Notice of Claim. Each Party shall give the other Party prompt written
notice of any Third Party Claim (an “Indemnification Claim Notice”). Each
Indemnification Claim Notice shall contain a description of the claim and the
nature and amount of the loss claimed (to the extent that the nature and amount
of such loss is known at such time). The indemnified Party shall furnish
promptly to the indemnifying Party copies of all papers and official documents
received in respect of any such Third Party Claim. The indemnifying Party shall
not be required to provide indemnification notice with respect to a Third Party
Claim to the extent that the defense of such Third Party Claim is materially
prejudiced by the failure to give timely notice by the indemnified Party or the
intentional misconduct of the indemnified Party.   10.3.2   Assumption of
Defense. At its option, the indemnifying Party may assume the defense of any
Third Party Claim by giving written notice to the indemnified Party within
fourteen (14) days after the indemnifying Party’s receipt of an Indemnification
Claim Notice or sooner if necessary. The assumption of the defense of a Third
Party Claim by the indemnifying Party shall not be construed as an
acknowledgement that the indemnifying Party is liable to indemnify any SPA
Indemnitees or RTU Indemnitees (as applicable) in respect of the Third Party
Claim, nor shall it constitute a waiver by the indemnifying Party of any
defenses it may assert against any indemnified Party’s claim for
indemnification.   10.3.3   Control of the Defense. Upon the assumption of the
defense of a Third Party Claim by the indemnifying Party:

  a)   the indemnifying Party may appoint as lead counsel in the defense of the
Third Party Claim any legal counsel selected by the indemnifying Party, which
shall be reasonably acceptable to the indemnified Party;     b)   the
indemnified Party shall promptly deliver to the indemnifying Party all original
notices and documents (including court papers) received by the indemnified Party
in connection with the Third Party Claim; and     c)   except as expressly
provided in Section 14.3.4, the indemnifying Party shall not be liable to the
indemnified Party for any legal expenses subsequently incurred by such
indemnified Party or any SPA Indemnitee or RTU Indemnitee (as applicable) in
connection with the analysis, defense or settlement of the Third Party Claim. To
the extent that it is ultimately determined that the indemnifying Party is not
obligated to indemnify, defend or hold harmless an Indemnitee from and against
the Third Party Claim, the indemnified Party shall reimburse the indemnifying
Party for any and all costs

Page 25 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.

      and expenses (including reasonable attorneys’ fees and costs of suit) and
any loss incurred by the indemnifying Party in its defense of the Third Party
Claim with respect to such indemnified Party or Indemnitee.

10.3.4   Right to Participate in the Defense. Without limiting Section 14.3.2 or
Section 14.3.3, any SPA Indemnitee or RTU Indemnitee (as applicable) shall be
entitled to participate in, but not control, the defense of a Third Party Claim
and to retain counsel of its choice for such purpose; provided that such
retention shall be at its own expense unless, (i) the indemnifying Party has
failed to assume the defense and retain counsel in accordance with
Section 14.3.2 (in which case the indemnified Party shall control the defense),
or (ii) the interests of the Indemnitee and the indemnifying Party with respect
to such Third Party Claim are sufficiently adverse to prohibit the
representation by the same counsel of both parties under Applicable Law, ethical
rules or equitable principles.   10.3.5   Settlement. The indemnifying Party
shall have the sole right to consent to the entry of any judgment, enter into
any settlement or otherwise dispose of any Third Party Claim, on such terms as
the indemnifying Party, in its reasonable discretion, shall deem appropriate;
provided that:

  a)   the sole relief provided is the payment of money damages;     b)   the
consent, settlement or other disposition does not, and will not, result in a
finding or admission of any negligence, intentional malfeasance ,violation of
any Applicable Law or any violation of the rights of any person and does not
effect on any other claims that may be made against the indemnified Party;    
c)   the consent, settlement or other disposition does not, and will not, result
in the indemnified Party’s rights under this Agreement being adversely affected;
and     d)   the consent, settlement or other disposition does not, and will
not, result in the indemnified Party becoming subject to injunctive or other
relief or otherwise will adversely affect the business of the indemnified Party
in any manner.

    With respect to all other Third Party Claims, where the indemnifying Party
has assumed the defense of the Third Party Claim in accordance with
Section 10.3.2, the indemnifying Party shall have authority to consent to the
entry of any judgment, enter into any settlement or otherwise dispose of such
Third Party Claim with the prior written consent of the indemnified Party (which
consent shall not be unreasonably withheld, conditioned or delayed). The
indemnifying Party shall not be liable for any settlement or other disposition
of a Third Party Claim by an indemnified Party that is reached without the prior
written consent of the indemnifying Party. Regardless of whether the
indemnifying Party chooses to defend or prosecute any Third Party Claim, no
indemnified Party shall admit any liability with respect to, or settle,
compromise or

Page 26 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.



    discharge, any Third Party Claim without the prior written consent of the
indemnifying Party, such consent not to be unreasonably withheld, conditioned or
delayed.   10.3.6   Cooperation. Regardless of whether the indemnifying Party
chooses to defend or prosecute any Third Party Claim, the indemnified Party
shall, and shall cause each Indemnitee to, cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith. Such cooperation shall include access during normal business hours
afforded to indemnifying Party to, and reasonable retention by the indemnified
Party of, records and information that are reasonably relevant to such Third
Party Claim, and making indemnified Parties and other employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder, and the indemnifying Party shall
reimburse the indemnified Party for any out-of-pocket expenses in connection
therewith.

10.4 Insurance. Each Party shall obtain and carry in full force and effect the
minimum insurance requirements set forth herein, which shall protect Indemnitees
with respect to events covered by Section 10.1 and Section 10.2. Such insurance
(i) shall be primary insurance with respect to each Party’s own participation
under this Agreement, (ii) shall be issued by a recognized insurer rated by A.M.
Best “A-VII” (or its equivalent) or better, or an insurer pre-approved in
writing by the other Party, (iii) shall list the other Party as an additional
named insured thereunder, and (iv) shall require thirty (30) days written notice
to be given to the other Party prior to any cancellation, non-renewal or
material change thereof. The types of insurance, and minimum limits shall be
General liability insurance with a minimum limit of [*] per occurrence and [*]
in aggregate. General liability insurance shall include, at a minimum,
Professional Liability, Clinical Trial Insurance and, beginning at least thirty
(30) days prior to First Commercial Sale of Drug Product, product liability
insurance. Upon request by a Party, the other Party shall provide Certificates
of Insurance evidencing compliance with this Section. The insurance policies
shall be under an occurrence form, but if only a claims-made form is available
to a Party, then such Party shall continue to maintain such insurance after the
expiration or termination of this Agreement during any period in which such
Party continues to make, to have made, to use, to offer for sale, to sell or to
import a product that was the Drug Substance or Drug Product under this
Agreement, and thereafter for a period of five (5) years. Notwithstanding the
foregoing, either Party may self-insure in whole or in part the insurance
requirements described above, provided such Party continues to be investment
grade determined by reputable and accepted financial rating agencies.
Article 11. Term and Termination

11.1   Term. The Term for this Agreement shall be as follows:   11.1.1   If no
Order is submitted from SPA to RTU, or no Clinical Trials are initiated from two
(2) years of the Effective Date, then this Agreement shall terminate without
consideration; OR

Page 27 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.



11.1.2   With respect to each Drug Substance or Drug Product, the term of this
Agreement shall commence on the Effective Date and, unless earlier terminated as
provided in this Agreement, shall expire upon the later of (i) a period of ten
(10) years, or (ii) the expiry of all Product Valid Claims in SPA Territory with
respect to such Drug Substance or Drug Product, or (iii) the loss of Data
Exclusivity with respect to such Drug Substance or Drug Product. If this
Agreement expires (i.e., not terminated pursuant to Section 11.2.1, Termination
for Material Breach, then, at RTU’s request, the Parties shall negotiate in good
faith the terms by which SPA could continue to promote or co-promote and
distribute the Drug Product or SPA will sell back to RTU, and RTU will
repurchase from SPA, at SPA’s actual cost, remaining inventory with greater than
twelve (12) months remaining shelf life.   11.2   Termination.   11.2.1  
Termination for Material Breach. In the event of an alleged material breach of
this Agreement by a Party, the other Party must give the Party that is allegedly
in default notice thereof if such non-breaching party intends to terminate the
Agreement pursuant to this Section 11.2.1. Any dispute regarding an alleged
material breach of this Agreement shall be resolved in accordance with this
Article. It is the Parties’ express intent that consideration shall first and
foremost be given to remedying any breach of this Agreement through the payment
of monetary damages or such other legal or equitable remedies as shall be
appropriate under the circumstances, as decided, in each case, according to the
provisions of Article 12 (Dispute Resolution), and that there shall only be a
limited right to terminate this Agreement as a matter of last resort. If,
however, a Party receives a notice of material breach that relates solely to the
payment of amounts due hereunder, and (i) there is no dispute as to the amounts
owed and (ii) such breach for non-payment is not cured within ninety (90) days
after receipt of such notice, the notifying Party shall be entitled to
immediately terminate this Agreement by giving written notice to the defaulting
Party. In the event that the neutral (as defined in Article 12 (Dispute
Resolution), in accordance with the procedures set forth in Article 12, has
rendered a ruling that a Party has materially breached this Agreement, which
ruling specified the remedies imposed on such breaching Party for such breach,
and the breaching Party has failed to comply with the terms of such adverse
ruling within the time period specified therein for compliance, or if such
compliance cannot be fully achieved by such date, the breaching Party has failed
to commence compliance and/or has failed to use diligent efforts to achieve full
compliance as soon thereafter as is reasonably possible, or in the event the
material breach cannot be remedied, then in each case the non-breaching Party
shall then in each case the non-breaching Party shall have the following rights:

  a)   if SPA is the breaching Party that failed to cure such breach or, if
applicable comply with an adverse ruling and if the basis for such breach is
SPA’s failure to abide by a material obligation under this Agreement, RTU may
terminate this Agreement with respect only to such specific Drug Substance or
Drug Product(s) to which such breach relates to by

Page 28 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.



      delivering written notice to SPA after the expiration of the period during
which SPA was to comply as set forth in the adverse ruling (if applicable) or
may at its option continue this Agreement in effect and seek monetary or relief
against SPA in an amount commensurate with the damages suffered;; and     b)  
if RTU is the breaching Party that failed to cure such breach or, if applicable,
comply with an adverse ruling and if the basis for such breach is RTU’s failure
to abide by a material obligation under this Agreement, SPA may terminate this
Agreement with respect only to such specific Drug Substance or Drug Product(s)
to which such breach relates to by delivering written notice to RTU after the
expiration of the period during which RTU was to comply as set forth in the
adverse ruling (if applicable) or may at its option continue this Agreement in
effect and seek monetary relief against SPA in an amount commensurate with the
damages suffered;.

11.2.2   Termination for Insolvency. In the event a Party files for protection
under the bankruptcy laws, makes an assignment for the benefit of creditors,
appoints or suffers appointment of a receiver or trustee over its property,
files a petition under any bankruptcy or insolvency act or has any such petition
filed against it which is not discharged within sixty (60) days of the filing
thereof, then the other Party may terminate this Agreement effective immediately
upon written notice to such Party.   11.2.3   Termination for Drug Substance or
Drug Product Withdrawal or Material Adverse Event. In the event the Drug
Substance or Drug Product is withdrawn from the market by a Regulatory Authority
in any country in the world or a material Adverse Event occurs, then SPA may
terminate this Agreement effective immediately upon written notice to RTU.

11.3 Consequences of Termination of Agreement in its Entirety. Upon any
termination of this Agreement in its entirety by a Party pursuant to
Sub-Sections 11.2.1 or 11.2.2:

11.3.1   the licenses granted by RTU to SPA under this Agreement shall
terminate;   11.3.2   with respect to all Clinical Studies or post approval
studies for any Drug Substance or Drug Product(s) being conducted as of the
effective date of termination, the applicable Party shall end such Clinical
Studies or post approval studies with respect to enrolled subjects in an orderly
and prompt manner in accordance with Applicable Law, including any required
follow up treatment with previously enrolled subjects, and all other activities
under this Agreement shall promptly cease;   11.3.3   each Party shall return,
or if allowed by the other Party destroy (and soon thereafter provide to the
other Party written certification evidencing such destruction), all data, files,
records and other materials in its possession or control relating to the other
Party’s Confidential Information.



Page 29 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.



11.4 Consequences of Termination of Agreement with respect to a Drug Substance
or Drug Product.
Upon any termination of this Agreement with respect to a Drug Substance or Drug
Product by a Party pursuant to Sub-Sections 12.2.1:

11.4.1   the licenses granted by RTU to SPA under this Agreement shall terminate
with respect to such terminated Drug Substance or Drug Product(s);   11.4.2  
with respect to all Clinical Studies or post approval studies for such
terminated Drug Substance or Drug Product being conducted as of the effective
date of termination, the applicable Party shall end such Clinical Studies or
post approval studies with respect to enrolled subjects in an orderly and prompt
manner in accordance with Applicable Law, including any required follow up
treatment with previously enrolled subjects, and all other Development,
Commercialization and Promotion activities under this Agreement shall promptly
cease.

11.5 Surviving Provisions. The rights and obligations set forth in this
Agreement shall extend beyond the Term or termination of this Agreement only to
the extent expressly provided for in this Agreement. Without limiting the
generality of the foregoing, it is agreed that the provisions of Articles 2, 4,
5, 6, 7, 8, 9, 10, 11, 12, and 13 and all defined terms referenced in such
Articles as will provide agreed meanings used in such Articles shall survive and
govern any after termination claims, liabilities, disputes and rights and, to
the extent applicable, all other Articles referenced in any such Article shall
survive such termination. Without limiting the generality of the foregoing, the
obligations of confidentiality non-disclosure and non use set forth in Article 5
of this Agreement and Intellectual Property set forth in Article 6 and
Indemnification set forth in Article 10 shall survive for not less than ten
(10) years past effective termination of this Agreement.
11.6 Continued Obligations. Upon expiration or termination of this Agreement, in
whole or in part, for any reason, nothing herein shall be construed to release
either Party from any accrued rights or obligations that matured prior to the
effective date of such expiration or termination, nor preclude either Party from
pursuing any right or remedy it may have hereunder or at law or in equity with
respect to any breach of this Agreement.
Article 12. Dispute Resolution

12.1   Negotiation and Arbitration.

12.1.1   Negotiation. The parties agree to consult and negotiate in good faith
to try to resolve any dispute, controversy or claim, of any nature or kind,
whether in contract, tort or otherwise, that arises out of or relates to this
Agreement. No formal dispute resolution shall be used by either party unless and
until the chief executive officers of each party shall have attempted to meet in
person to achieve such an amicable resolution.

Page 30 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.



12.1.2   Arbitration. Any dispute, controversy or claim that arises out of or
relates to this Agreement that is not resolved under Section 12.1.1 shall be
settled by final and binding arbitration in accordance with the Rules of
Arbitration of the International Chamber of Commerce (“ICC”) in effect on the
Effective Date, as modified by Section 12.1.3 below. Judgment upon the award
rendered by the arbitrators may be entered in any court of competent
jurisdiction. The place of arbitration shall be Paris, France unless another
location is agreed upon between the parties and arbitrators. The arbitration
shall be conducted in the English language by three (3) neutral arbitrators
selected by mutual agreement of the parties or, if that is not possible within
thirty (30) days of the initial demand for such arbitration, by the ICC. At
least one (1) arbitrator shall have professional knowledge of and experience in
the regulation of and terms of trade of the ethical pharmaceutical industry.  
12.1.3   Special Rules. Notwithstanding any provision to the contrary in the
ICC’s Rules of Arbitration, the Parties hereby stipulate that any arbitration
hereunder shall be subject to the following special rules:

  a)   The arbitrators may not award or assess punitive damages against either
Party; and     b)   Each Party shall bear its own costs and expenses of the
arbitration and shall share equally the fees and costs of the arbitrators,
subject to the power of the arbitrators, in their sole discretion, to award all
such reasonable costs, expenses and fees to the prevailing party.

Article 13. Miscellaneous

13.1   Changed Circumstances; Equitable Relief.   13.1.1   The Parties recognize
that the obligations of this Agreement may run for many years in the future. In
the event of any material change in circumstances, the parties shall meet and
confer in good faith in order to try and find a solution that equitably
accommodates the interests of both parties. RTU acknowledges that SPA will enter
into one or more agreements with Third Parties for the purpose of commercial
sale of UNOPROSTONE in the SPA Territory, and in the event that such Third
Parties raise concerns or place demands on SPA concerning matters pertaining to
this Agreement, RTU shall work with SPA to resolve such concerns or demands,
including amending this Agreement, as may be commercially appropriate or
necessary. SPA acknowledges that RTU will enter into agreements with Third
Parties for the purpose of procuring various materials necessary for RTU to
manufacture and supply UNOPROSTONE hereunder, and in the event that such Third
Parties raise concerns or place demands on RTU that will result in increase of
manufacturing costs, SPA shall work with RTU to resolve such concerns or
demands, including amending this Agreement, as may be commercially appropriate
or necessary.

Page 31 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.

13.1.2   The Parties acknowledge and agree that the restrictions set forth in
Article 5 (Confidentiality and Non-Disclosure) are reasonable and necessary to
protect the legitimate interests of the Parties and that neither Party would
have entered into this Agreement in the absence of such restrictions, and that
any breach or threatened breach of any provision of Article 5 (Confidentiality
and Non-Disclosure) may result in irreparable injury to the other Party for
which there will be no adequate remedy at law. In the event of a breach or
threatened breach of any provision of Article 5 (Confidentiality and
Non-Disclosure) by a Party, the other Party may be authorized and entitled to
obtain from any court of competent jurisdiction injunctive relief, whether
preliminary or permanent, specific performance and an equitable accounting of
all earnings, profits and other benefits arising from such breach, which rights
shall be cumulative and in addition to any other rights or remedies to which
such Party may be entitled in law or equity. Nothing in this Section is
intended, or shall be construed, to limit the Parties’ rights to equitable
relief or any other remedy for a breach of any provision of this Agreement.

13.2. Subcontracting. Subject to Articles 2 and 7 above, RTU may subcontract its
obligations hereunder without the consent of SPA; PROVIDED, HOWEVER, that RTU
shall assume complete responsibility for the acts of its subcontractor and
agrees to make SPA whole for any act or omission of RTU’s subcontractor that
damages SPA as if the act or omission were RTU’s.
13.3. Entire Agreement; Binding Effect.

13.3.1   This Agreement and the Unoprostone License Agreement, and all
subsequent related agreements, constitute the entire agreement between the
Parties with respect to the subject matter of the Agreement. This Agreement
supersedes all prior agreements and understandings, whether written or oral,
with respect to the subject matter of the Agreement, including all
confidentiality agreements entered in to between the Parties with respect to the
subject matters hereof. Each Party confirms that it is not relying on any
representations, warranties or covenants of the other Party except as
specifically set out in this Agreement. All Exhibits referred to in this
Agreement are intended to be and are hereby specifically incorporated into and
made a part of this Agreement. In the event of any inconsistency between any
such Exhibits and this Agreement, the terms of this Agreement shall govern.  
13.3.2   All validly assigned rights of a Party shall inure to the benefit of
and be enforceable by, and all validly delegated obligations of such Party shall
be binding on and be enforceable against, the permitted successors and assigns
of such Party, provided that such Party, if it survives, shall remain jointly
and severally liable for the performance of such delegated obligations under
this Agreement.

13.4. Relationship of Parties. Nothing in this Agreement shall be construed
(i) to create or imply a partnership, association, joint venture or fiduciary
duty between the Parties, (ii) to make either Party the agent of the other for
any purpose, (iii) to alter, amend, supersede or vitiate any other arrangements
between the Parties with respect to any subject matters not covered hereunder,
or (d) to give either

Page 32 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
Party the right to bind the other or to create any duties or obligations between
the Parties, except as expressly set forth herein. All Persons employed by a
Party shall be employees of such Party and not of the other Party and all
costs/expenses and obligations incurred by reason of such employment shall be
for the account and expense of such Party. The Parties agree that the rights and
obligations under this Agreement are not intended to constitute a partnership or
similar arrangement that will require separate reporting for tax purposes in SPA
Territory.
13.5. Assignment and Successors. Unless otherwise stated herein this Supply
Agreement, this Agreement is personal to both Parties and neither Party shall
sell, transfer, assign, delegate, pledge or otherwise dispose of its rights or
delegate its obligations under this Agreement, whether by operation of law or
otherwise, in whole or in part without the prior written consent of the other
Party, which shall not be unreasonably withheld,, excepting always that each
Party may, on providing written notice to the other Party, assign this Agreement
and the rights, obligations and interests of such Party, in whole or in part,
without the written consent of the other Party to any of its Affiliates, or to
any purchaser of all or substantially all of its assets and/or all or
substantially all of its assets to which this Agreement relates or to any
successor corporation resulting from any merger or consolidation of such Party
with or into such corporation. Any permitted assignee of all of a Party’s rights
under this Agreement shall be deemed to be a party to this Agreement as though
named herein; provided with respect to an assignment to an Affiliate, such
assigning Party shall remain responsible for the performance by such Affiliate
of the rights and obligations hereunder. Any attempted assignment or delegation
in violation of this Section shall be void.
13.6. Governing Law. This Agreement and all disputes arising out of or related
to this Agreement, or the performance, enforcement, breach or termination
hereof, and any remedies relating thereto, shall be construed, governed,
interpreted and applied in accordance with the substantive laws of New York,
United States of America, without regard to conflict of laws principles, except
that questions affecting the construction and effect of any patent shall be
determined by the law of the country in which the patent shall have been
granted. The Parties hereby exclude the United Nations Convention on Contracts
for the International Sale of Goods from this Agreement.

13.7.   Notices.   13.7.1   Notice Requirements. Any notice, request, demand,
waiver, consent, approval or other communication permitted or required under
this Agreement shall be in writing and in English, shall refer specifically to
this Agreement and shall be deemed given only if delivered by hand with written
confirmation of receipt, by telefax with written confirmation of receipt issued
by other means than by automated telefax response or by internationally
recognized overnight delivery service that maintains records of delivery,
addressed to the Parties at their respective addresses specified in
Sub-Section 15.2.2 or to such other address as the Party to whom notice is to be
given may have provided to the other Party in accordance with this Section. Such
notice shall be deemed to have been given as of the date delivered by hand or
transmitted by facsimile (with transmission confirmed by other means than
automated telefax response)) or upon

Page 33 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.



    receipt (at the place of delivery) if sent by an internationally recognized
overnight delivery service. Any notice delivered by facsimile shall be confirmed
by a hard copy delivered by internationally recognized overnight delivery
service that maintains records of delivery as soon as practicable thereafter.
This Section is not intended to govern the day-to-day business communications
necessary between the Parties in performing their obligations under the terms of
this Agreement.   13.7.2   Addresses for Notice.

         
 
  For SPA:   Sucampo Pharma Americas Inc.
 
      4520 East West Highway
 
      3rd Floor
 
      Bethesda, MD 20814
 
      USA
 
      Attention: Legal Department
 
      Fax: 301 961 3440
 
       
 
  For RTU:   R-Tech Ueno, Ltd.
 
      4-1, Techno-Park
 
      Sanda, Hyogo, 669-1339
 
      Japan
 
      Attention: Mr. Ryu Hirata
 
      Facsimile Number: 81-795-60-7180

13.8. Severability. If and to the extent that any court or tribunal of competent
jurisdiction holds any of the terms, provisions or conditions or parts thereof
of this Agreement, or the application hereof to any circumstances, to be
illegal, invalid or to be unenforceable in a final non-appealable order,
(i) such provision shall be fully severable, (ii) this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof, and (iii) the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom, in
each case provided that the basic purpose and structure of this Agreement is not
altered.
13.9. Amendment; Waiver. This Agreement may be amended, modified, superseded or
canceled, and any of the terms of this Agreement may be waived, only by a
written instrument signed by duly authorized representatives of each Party or,
in the case of waiver, signed by duly authorized representatives of the Party or
Parties waiving compliance. The delay or failure of any Party at any time or
times to require performance of any provisions shall in no manner affect the
rights at a later time to enforce the same. No waiver by any Party of any
condition or of the breach of any term contained in this Agreement, whether by
conduct, or otherwise, in any one or more instances, shall be deemed to be, or

Page 34 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
considered as, a further or continuing waiver of any such condition or of the
breach of such term or any other term of this Agreement.

13.10.   Headings; References; Interpretation.   13.10.1   Article, Section and
Subsection headings are inserted for convenience of reference only and do not
form a part of this Agreement. Unless otherwise specified, (i) references in
this Agreement to any Article, Section or Exhibit shall mean references to such
Article, Section or Exhibit of this Agreement, (ii) references in any section to
any clause are references to such clause of such section, and (iii) references
to any agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or as amended if
expressly stated in this Agreement.   13.10.2   Except where the context
otherwise requires, wherever used, the singular shall include the plural, the
plural the singular, the use of any gender shall be applicable to all genders.
The term “including” as used herein shall mean including, without limiting the
generality of any description preceding such term. The language of this
Agreement shall be deemed to be the language mutually chosen by the Parties. The
Parties acknowledge and agree that: (i) the rule of construction to the effect
that any ambiguities are resolved against the drafting Party shall not be
employed in the interpretation of this Agreement; and (ii) the terms and
provisions of this Agreement shall be construed fairly as to all Parties and not
in favor of or against any Party, regardless of which Party was generally
responsible for the preparation of this Agreement.

13.11 No Third Party Beneficiaries. Except as set forth in Section 10.1
(Indemnification by SPA) and Section 10.2.2, the provisions of this Agreement
are for the sole benefit of the Parties and their permitted successors and
permitted assigns and none of the provisions of this Agreement shall be for the
benefit of or enforceable by any Third Party, including, without limitation, any
employee or creditor of either Party hereto. No such Third Party shall obtain
any right under any provision of this Agreement or shall by reasons of any such
provision make any claim in respect of any debt, liability or obligation (or
otherwise) against either Party.
13.12 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original and both of which, taken
together shall constitute one and the same instrument. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing the original
signature.
13.13 Force Majeure. The occurrence of an event which materially interferes with
the ability of a Party to perform its obligations or duties under this Agreement
which is not within the reasonable control of the Party affected, not due to
malfeasance, and which, with the exercise of due diligence could not have been
avoided (“Force Majeure"), including, without limitation, fire, explosion,
flood,

Page 35 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
earthquake, war, accident, strike, riot, terrorist attacks, civil commotion,
acts of God, or the like, will not excuse such Party from the performance of its
obligations or duties under this Agreement, but will suspend such performance
during the continuation of Force Majeure. The Party prevented from performing
its obligations or duties because of Force Majeure shall be required to, as soon
as reasonably possible, notify the other Party hereto of the occurrence and
particulars of such Force Majeure and shall be required to provide the other
Party, from time to time, with its best estimate of the duration of such Force
Majeure and with notice of the termination thereof. The Party so affected shall
use reasonable efforts to avoid or remove such causes of nonperformance. Upon
termination of Force Majeure, the obligation to perform any previously suspended
obligation or duty shall promptly recommence.
13.14 Expenses. Except as otherwise expressly provided in this Agreement, each
Party shall pay the fees and expenses of its respective attorneys and all other
expenses and costs incurred by such Party incidental to the negotiation,
preparation, execution and delivery of this Agreement.
13.15 Further Assurances. Each Party shall perform all further acts and things
and execute and deliver such further documents as may be reasonable and
necessary or as the other Party may reasonably require to give effect to this
Agreement.
     IN WITNESS WHEREOF, each of the Parties to this Agreement has caused one of
its duly authorized representatives to execute this Agreement where provided
below effective this 23 day of April 2009, on its behalf and in evidence of its
intention to be bound to the terms, obligations, representations and warranties
of this Agreement as set forth above.

Page 36 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
For and on behalf of Sucampo Pharma Americas, Inc.
By Its Duly Authorized Representative

         
Signature:
  /s/ Gayle Dolecek
 
   

Name: Gayle Dolecek, PD, MPH
Title: SVP Research and Development
Date: April 23, 2009
For and On Behalf of R Tech Ueno, Ltd.
By Its Duly Authorized Representative

         
Signature:
  /s/ Yukiko Hashitera
 
   

Name: Yukiko Hashitera
Title: President
Date: April 23, 2009

Page 37 of 37



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
Exhibit A

          CONFIDENTIAL   Unoprostone Manuf. & Supply Agreement    

Exhibit A
Specifications

Specification of Unoprostone Isopropyl Drug Substance

      Test Items   Acceptance Criteria
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]

1/2



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
Exhibit A

          CONFIDENTIAL   Unoprostone Manuf. & Supply Agreement    

Specifications for Unoprostone isopropyl ophthalmic solution 0.15%

      Test Items   Acceptance Criteria
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
 
   
[*]
  [*]
 
   
[*]
  [*]
 
   
[*]
  [*]
[*]
  [*]
[*]
  [*]

Quantitative Composition of Unoprostone Isopropyl Ophthalmic Solution 0.15%

      RAW MATERIAL   FORMULA (mg/mL)
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
 
   
[*]
  [*]

2/2